MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	  2019	ME	8	
Docket:	    Pen-17-549	       	     	     	      	    	      	      	
Argued:	    July	19,	2018	
Decided:	   January	22,	2019	
	
Panel:	     	SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	  	SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Concurrence:	SAUFLEY,	C.J.,	and	ALEXANDER,	J.	
	
	
                                     ERIC	RING	
                                          	
                                         v.	
                                          	
                                  DANIEL	LEIGHTON	
                                          	
                                         v.	
                                          	
                                  CLINTON	McGAW	
	
	
MEAD,	J.	

	      [¶1]		 On	February	8,	 2016,	Clinton	 McGaw,	driving	 a	vehicle	owned	by	

Eric	 Ring,	 was	 on	 his	 way	 to	 pick	 up	 a	 customer	 in	 furtherance	 of	 Ring’s	

business	 when	 he	 was	 involved	 in	 a	 collision	 with	 a	 vehicle	 driven	 by	

Daniel	Leighton.		In	a	small	claims	matter	filed	by	Leighton	against	McGaw,	the	

District	 Court	 (Lincoln,	 Stitham,	 J.)	 found	 that	 McGaw	 was	 negligent	 and	

awarded	Leighton	just	over	$3,900	in	damages	and	costs.		No	appeal	was	filed	

and	the	judgment	was	paid.		Ring	then	filed	a	complaint	in	the	Superior	Court	

asserting	 that	 Leighton	 was	 negligent	 and	 had	 caused	 Ring	 economic	 harm.		
2	

Ring	 appeals	 from	 a	 summary	 judgment	 entered	 by	 the	 Superior	 Court	

(Penobscot	County,	A.	Murray,	J.)	in	favor	of	Leighton	on	Ring’s	complaint.		Ring	

contends	 that	 the	 court	 erred	 in	 applying	 the	 common	 law	 doctrine	 of	

res	judicata	to	the	earlier	small	claims	judgment	obtained	by	Leighton	against	

McGaw	and	thereby	determining	that	the	judgment	conclusively	resolved	the	

issue	of	which	driver	was	at	fault.	

	     [¶2]		In	this	matter	of	first	impression,	we	conclude	that	claim	preclusion	

cannot,	because	of	the	unique	limitations	of	small	claims	procedure,	operate	to	

bar	a	subsequent	suit	brought	in	 District	or	Superior	Court	by	a	person	who	

was	not	 an	 actual	party	to	the	small	claims	action,	but	rather	 was	 at	most	in	

privity	with	the	defendant	in	the	small	claims	case.		Accordingly,	we	vacate	the	

summary	judgment	and	remand	for	further	proceedings	in	the	trial	court.	

                                  I.		BACKGROUND	

	     [¶3]		The	facts	are	drawn	from	the	summary	judgment	record,	taken	in	

the	light	most	favorable	to	Ring	as	the	nonprevailing	party.		See	Estate	of	Frye	v.	

MMG	Ins.	Co.,	2018	ME	44,	¶	8,	182	A.3d	158.		Following	the	accident	between	

McGaw	and	Leighton,	Leighton	filed	a	small	claims	action	against	McGaw	in	the	

District	 Court	 (Lincoln).	 	 Leighton’s	 statement	 of	 claim,	 seeking	 $3,795.57	 in	

damages	plus	costs,	alleged	that	McGaw	had	negligently	caused	the	accident.	
                                                                                       3	

	     [¶4]		At	the	hearing	on	Leighton’s	claim,	Ring’s	insurer	provided	McGaw	

with	counsel	and	a	defense;	Ring	attended	and	spoke	to	McGaw	and	McGaw’s	

counsel.		The	court	found	that	McGaw	was	at	fault	in	the	accident	and	entered	

judgment	 in	 favor	 of	 Leighton	 in	 the	 full	 amount	 that	 he	 had	 requested—

$3,795.57,	 plus	 $106.30	 in	 costs.	 	 The	 judgment	 did	 not	 make	 any	 findings	

regarding	Ring,	or	McGaw’s	relationship	to	Ring.		A	satisfaction	of	judgment	was	

filed	on	November	17,	2016.	

	     [¶5]		In	January	2017,	Ring	filed	a	negligence	complaint	against	Leighton	

in	the	Superior	Court	seeking	unspecified	damages,	alleging	that	Leighton,	not	

McGaw,	 had	 been	 at	 fault	 in	 the	 accident.	 	 Leighton’s	 answer	 denied	 the	

substantive	 allegations	 of	 the	 complaint	 and	 asserted	 as	 defenses,	 inter	 alia,	

that	 Ring’s	 claim	 was	 barred	 by	 the	 doctrines	 of	 res	 judicata	 and	 bar	 and	

merger.	 	 Leighton	 then	 filed	 a	 third-party	 complaint	 against	 McGaw	 seeking	

indemnification	if	he	were	found	to	be	liable	to	Ring,	asserting	that	the	small	

claims	judgment	established	McGaw’s	negligence.	

	     [¶6]		In	July	2017,	Leighton	moved	for	summary	judgment	“based	upon	

the	fact	that	responsibility	for	[the]	accident	was	previously	adjudicated	in	the	

Lincoln	District	Court.”		Ring	opposed	the	motion,	arguing	that	the	small	claims	

judgment	had	no	res	judicata	effect	as	to	him,	in	part	because	he	was	not	a	party	
4	

to	that	action.		Following	a	nontestimonial	hearing,	the	court	granted	Leighton’s	

motion	and	entered	a	summary	judgment,	concluding	that	“the	issue	of	fault	for	

the	accident	in	question	has	already	been	determined	by	a	prior	final	judgment	

in	the	2016	Small	Claims	proceeding,”	and	that	“Ring	had	a	fair	opportunity	and	

incentive	 to	 litigate	 the	 issue	 in	 a	 prior	 proceeding.”	 	 (Quotation	 marks	

omitted).	 	 The	 court	 concluded	 that	 “collateral	 estoppel	 precludes	 Ring	 from	

relitigating	 the	 factual	 issue	 of	 who	 was	 at	 fault	 for	 the	 accident[;]	 .	 .	 .	

[t]herefore,	 Ring	 cannot	 establish	 that	 Leighton	 breached	 a	 duty	 to	 him,	 and	

therefore	cannot	establish	all	the	necessary	elements	of	a	prima	facie	case	for	

negligence.”		Ring	appealed.	

                                           II.		DISCUSSION	

	         [¶7]		In	the	ordinary	case,	the	claim	preclusion	prong	of	the	res	judicata	

doctrine	“prohibits	relitigation	of	an	entire	cause	of	action	between	the	same	

parties	 or	 their	 privies,	 once	 a	 valid	 final	 judgment	 has	 been	 rendered	 in	 an	

earlier	 suit	 on	 the	 same	 cause	 of	 action.”1	 	 Pushard v.	 Bank	 of	 Am.,	 N.A.,	

2017	ME	230,	 ¶	 19,	 175	 A.3d	 103	 (quotation	 marks	 omitted).	 	 We	 have	 not	



     1	
     	 Because	 Ring’s	 argument	 that	 14	 M.R.S.	 §	 7485	 (2017)	 prohibits	 giving	 the	 small	 claims	
judgment	preclusive	effect	in	the	Superior	Court	“depends	on	the	legal	effect	of	the	.	.	.	[District	Court]	
cause	of	action,	as	opposed	to	particular	factual	issues	litigated	in	connection	with	that	claim,	the	
question	 here	 involves	 claim	 preclusion.”	 	 Pushard	 v.	 Bank	 of	 Am.,	 N.A.,	 2017	ME	 230,	 ¶	 19,	
175	A.3d	103.	
   	
                                                                                                                5	

previously	addressed	the	situation	presented	here,	where	the	person	filing	suit	

in	the	Superior	Court	subsequent	to	the	entry	of	judgment	in	the	small	claims	

case—based	on	the	same	core	set	of	facts—was	not	a	party	in	the	small	claims	

proceeding.2	

	       [¶8]	 	 Leighton,	 as	 the	 party	 asserting	 the	 affirmative	 defense	 of	

res	judicata,	bears	the	burden	of	proving	its	applicability.		See	M.R.	Civ.	P.	8(c);	

ABN	AMRO	Mort.	Gp.	v.	Willis,	2003	ME	98,	¶	5,	829	A.2d	527.		“We	review	the	

supported	facts	in	the	summary	judgment	record	in	the	light	most	favorable	to	

[Ring],	as	the	nonprevailing	party,	to	determine	de	novo	if	any	genuine	issue	of	

material	 fact	 exists	 for	 trial	 and	 whether,	 based	 on	 the	 undisputed	 facts,	

[Leighton]	 was	 entitled	 to	 a	 judgment	 as	 a	 matter	 of	 law.”	 	 Estate	 of	 Frye,	

2018	ME	44,	¶	8,	182	A.3d	158.		Likewise,	“[w]e	review	decisions	regarding	the	

effect	 of	 a	 prior	 judgment	 on	 a	 present	 action,	 which	 is	 a	 question	 of	 law,	

de	novo.”		Thibeault	v.	Brackett,	2007	ME	154,	¶	7,	938	A.2d	27.	

	       [¶9]		Ring	contends	that	the	court	erred	in	granting	Leighton	summary	

judgment	 because,	 for	 two	 reasons,	 the	 small	 claims	 judgment	 in	 Leighton’s	

favor	did	not	have	preclusive	effect	in	the	Superior	Court:	(1)	the	Small	Claims	



    2		In	fact,	we	have	only	addressed	this	issue	where	the	person	bringing	the	second	suit	was	the	

plaintiff	 in	 the	 small	 claims	 action.	 	 See	 Thibeault	 v.	 Brackett,	 2007	 ME	 154,	 ¶	 4,	 938	 A.2d	 27;	
Caporino	v.	Lacasse,		511	A.2d	445,	446	(Me.	1986).	
6	

Act,	14	M.R.S.	§§	7481-7487	(2017),	requires	that	result;	and	(2)	Ring	was	not	

a	 party	 to	 the	 small	 claims	 action,	 nor	 was	 he	 in	 privity	 with	 McGaw	 in	 that	

separate	matter.		If	fault	for	the	accident	is	not	established	as	a	matter	of	law,	

Ring	reasons,	then	it	remains	a	material	fact	in	dispute	and	summary	judgment	

is	 precluded.	 	 See	 M.R.	 Civ.	 P.	 56(c);	 Estate	 of	 Frye,	 2018	 ME	 44,	 ¶	 8,	

182	A.3d	158.	

	      [¶10]		Because	litigation	of	a	small	claim	is	unlike	other	civil	litigation	in	

several	important	respects,	before	addressing	the	merits	of	Ring’s	arguments	

we	begin	our	analysis	with	a	review	of	the	characteristics	and	limitations	that	

make	 “small	 claims	 proceedings	 .	 .	 .	 unique	 and	 different	 from	 other	

proceedings	conducted	in	the	District	Court.”		Thomas	v.	BFC	Marine/Bath	Fuel	

Co.,	2004	ME	27,	¶	11,	843	A.2d	3.	

	      [¶11]		Small	claims	proceedings	are	a	creature	of	statute,	established	by	

the	Legislature	with	jurisdiction	given	to	the	District	Court	“for	the	purpose	of	

providing	a	simple,	speedy	and	informal	court	procedure	for	the	resolution	of	

small	 claims.”	 	 14	 M.R.S.	 §	 7481.	 	 It	 is	 an	 alternative,	 not	 exclusive,	 way	 to	

resolve	 a	 “small	 claim,”	 which	 is	 a	 claim	 presently	 subject	 to	 a	 jurisdictional	
                                                                                                            7	

maximum	of	$6,000,3	exclusive	of	interest	and	costs,	that	does	not	involve	title	

to	real	estate.		14	M.R.S.	§§	7481-7482.	

	       [¶12]	 	 Pursuant	 to	 statute,	 “small	 claims	 proceedings	 are	 governed	 by	

separate,	 succinct	 procedural	 rules”	 that	 we	 have	 promulgated.		

Midland	Funding	 LLC	 v.	 Walton,	 2017	 ME	 24,	 ¶	 16,	 155	 A.3d	 864;	 14	 M.R.S.	

§	7484-A(1);	see	Maine	Rules	of	Small	Claims	Procedure.		In	keeping	with	the	

Legislature’s	 directive	 mandating	 simplicity	 and	 expediency,	 see	 14	 M.R.S.	

§	7481,	 those	 rules	 must	 be	 “construed	 to	 secure	 the	 just,	 speedy,	 and	

inexpensive	 determination	 of	 every	 action	 in	 a	 simple	 and	 informal	 way.”4		

M.R.S.C.P.	1,	15.	

	       [¶13]		Accordingly,	in	stark	contrast	to	the	procedure	used	in	other	civil	

cases,	the	rules	of	evidence,	other	than	with	respect	to	privileges,	do	not	apply	

in	 a	 small	 claims	 hearing;	 “[t]he	 court	 may	 receive	 any	 oral	 or	 documentary	

evidence	[that	is]	not	privileged”;	the	presiding	judge	is	required	to	“assist	in	

developing	 all	 relevant	 facts”;	 and	 the	 court	 is	 not	 required	 to	 articulate	 any	

findings	 of	 fact	 or	 conclusions	 of	 law	 following	 the	 hearing.	 	 M.R.S.C.P.	 6(b);	




    3		The	jurisdictional	limit	is	reviewed	by	the	Legislature	every	four	years.		14	M.R.S.	§	7482	(2017).	

    	
    4		We	have	observed	that	the	Maine	Rules	of	Civil	Procedure,	which	govern	other	civil	actions	in	

the	 District	 Court	 or	 Superior	 Court,	 do	 not	 contain	 a	 similar	 specification	 that	 proceedings	 be	
informal.		Thomas	v.	BFC	Marine/Bath	Fuel	Co.,	2004	ME	27,	¶	11,	843	A.2d	3;	see	M.R.	Civ.	P.	1.	
8	

M.R.	Civ.	P.	52(a),	81(b)(2)(A);	M.R.	Evid.	101(b)(4).		At	the	conclusion	of	the	

hearing,	the	court	must	“promptly	enter	judgment	for	the	prevailing	party	for	

the	relief	to	which	that	party	is	entitled,	even	if	that	party	has	not	demanded	

such	relief.”		M.R.S.C.P.	8(c).	

	       [¶14]		Either	party	may	appeal	a	small	claims	judgment	to	the	Superior	

Court,	14	M.R.S.	§	7485;	M.R.S.C.P.	11(a),	but	the	plaintiff	may	appeal	“questions	

of	law	only,”	and	a	plaintiff’s	appeal	“shall	be	determined	by	the	Superior	Court	

without	 jury.”	 	 M.R.S.C.P.	 11(d)(1).	 	 An	 appeal	 taken	 by	 the	 defendant	 on	

questions	of	law	may	likewise	be	resolved	by	the	court,	but	if	the	defendant’s	

appeal	 concerns	 factual	 issues	 those	 issues	 may	 be	 resolved	 “by	 jury	 trial	

de	novo	 at	 the	 election	 of	 the	 defendant.”	 	 M.R.S.C.P.	 11(d)(2).	 	 A	 defendant	

requesting	a	jury	trial	must	file	affidavits	sufficient	to	“set[]	forth	specific	facts	

showing	that	there	is	a	genuine	issue	of	material	fact	as	to	which	there	is	a	right	

to	trial	by	jury.”		Id.		In	that	event,	the	small	claims	judgment	becomes	a	nullity	

and	the	case	is	tried	to	a	jury.		Id.		In	accordance	with	M.R.	Civ.	P.	80L,5	however,	

at	that	trial	many	of	the	rules	of	civil	procedure	still	do	not	apply;	the	defendant	




    5		Maine	Rule	of	Civil	Procedure	80L	is	a	special	rule	“govern[ing]	proceedings	in	jury	trials	de	novo	

on	appeal	to	the	Superior	Court	from	judgments	of	the	District	Court	in	small	claims	actions.		The	
other	provisions	of	the	Rules	of	Civil	Procedure	do	not	apply	to	such	proceedings	except	as	provided	
in	[Rule	80L].”		M.R.	Civ.	P.	80L(a).	
                                                                                                            9	

may	not	add	counterclaims;6	and,	regardless	of	the	size	of	the	jury’s	verdict,	any	

judgment	 remains	 subject	 to	 the	 jurisdictional	 limit	 set	 by	 14	 M.R.S.	 §	 7482.		

M.R.	Civ.	P.	80L(a),	(d)(2);	M.R.	Civ.	P.	80L	Advisory	Committee’s	Notes	1986.	

	       [¶15]	 	 We	 now	 turn	 to	 Ring’s	 arguments,	 keeping	 in	 mind	 the	 unique	

characteristics	and	significant	limitations	of	small	claims	procedure.	

	       [¶16]		Ring	first	argues	that	the	plain	language	of	the	Small	Claims	Act	

prevents	 the	 District	 Court’s	 judgment	 from	 having	 preclusive	 effect	 in	 the	

Superior	Court	action.		Section	7485	of	the	Act	provides:	

        Any	 fact	 found	 or	 issue	 adjudicated	 in	 a	 proceeding	 under	 this	
        chapter	may	not	be	deemed	found	or	adjudicated	for	the	purpose	of	
        any	other	cause	of	action.		The	judgment	obtained	is	res	judicata	as	
        to	the	amount	in	controversy.		If	a	plaintiff	has	reduced	the	amount	
        of	 a	 claim	 or	 contract	 to	 meet	 the	 jurisdictional	 limits	 of	 this	
        chapter,	the	judgment	obtained	is	res	judicata	as	to	the	full	amount	
        of	the	debt	or	contract	in	controversy.		The	only	recourse	from	an	
        adverse	decision	is	by	appeal.	

    6		The	Maine	Rules	of	Small	Claims	Procedure	provide	very	specific	rules	for	“Commencement	of	

Proceedings”	(Rule	2)	and	“Pleadings”	(Rule	3).		The	reference	in	Rule	3(b)	to	responsive	pleadings	
by	 the	 defendant	 falls	 under	the	 heading	 of	 “Defenses”	 and	the	 rule	 notably	 does	 not	 provide	 for	
claims	by	a	defendant	against	a	plaintiff	by	counterclaim.	
   	
   Additionally,	the	Advisory	Committee’s	notes	accompanying	M.R.	Civ.	P.	80L	make	clear	that	the	
rules	governing	small	claims	appeals	do	not	anticipate	counterclaims:	

        Rule	 80L(d)(2)	 limits	 the	 amount	 of	 judgment	 that	 may	 be	 entered	 to	 reflect	 the	
        jurisdictional	limitations	of	the	Small	Claims	Act,	14	M.R.S.A.	§§	7481,	7482.		The	limit	
        controls	regardless	of	the	size	of	the	jury’s	verdict.		This	limit	is	imposed,	because	to	
        do	 otherwise	 would	 require	 that	 the	 defendant	 be	 allowed	 to	 amend	 to	 add	
        counterclaims.		

M.R.	Civ.	P.	80L	Advisory	Committee’s	Notes	1986.	

    	
10	

     	
14	M.R.S.	§	7485	(emphasis	added).	

	       [¶17]		Ring	is	correct	in	asserting	that	the	statute	plainly	bars	the	District	

Court’s	finding	that	McGaw	was	at	fault	in	the	accident7	from	being	res	judicata	

in	“any	other	cause	of	action.”	Id.	(emphasis	added).		In	the	two	cases	where	we	

have	addressed	this	section,	we	have	focused	on	the	“cause	of	action”	language,	

and	held	that	“the	doctrine	of	bar	and	merger	applies	to	section	7485,	and	.	.	.	a	

small	claims	judgment	does	bar	relitigation	of	the	same	cause	of	action	.	.	.	even	

when	different	relief	is	sought	and	different	theories	are	advanced.”		Thibeault,	

2007	 ME	 154,	 ¶	 7,	 938	 A.2d	 27	 (citation	 omitted);	 see	 Caporino	 v.	 Lacasse,	

511	A.2d	 445,	 447	 (Me.	 1986)	 (holding	 that	 the	 phrase	 “‘any	 other	 cause	 of	

action’	.	.	.	does	not	prevent	application	of	bar	and	merger	to	the	instant	case	

that	represents	the	identical	cause	of	action	for	the	claimed	negligence	.	.	.	as	

did	the	prior	small	claims	proceeding”).	

	       [¶18]	 	 In	 both	 Thibeault	 and	 Caporino,	 however,	 the	 plaintiff	 in	 the	

subsequent	 civil	 case	 had	 also	 been	 the	 plaintiff	 in	 the	 earlier	 small	 claims	

action,	and	our	analysis	was	narrowly	directed	to	the	question	of	whether	the	



   7		Although	the	District	Court’s	small	claims	notice	of	judgment	does	not	contain	an	express	finding	

that	 McGaw	 was	 wholly	 at	 fault	 in	 the	 accident,	 the	 court	 necessarily	 made	 that	 finding	 when	 it	
awarded	 Leighton	the	 entire	amount	 he	 requested	 after	 claiming	that	 McGaw	 “negligently	 caused	
[the]	automobile	accident.”	
                                                                                                         11	

second	case	was	based	on	the	same	cause	of	action.		Thibeault,	2007	ME	154,	

¶¶	4,	8,	938	A.2d	27;	Caporino,	511	A.2d	at	446-47.8		Here,	Ring—the	plaintiff	

in	the	second	case—was	not	the	plaintiff,	or	even	a	party,	in	the	small	claims	

action.		We	have	not	had	occasion	to	construe	14	M.R.S.	§	7485	in	a	case	where	

a	small	claims	judgment	is	asserted	as	a	bar	against	a	small	claims	defendant,	

let	alone	a	nonparty	who	was	at	most	in	privity	with	the	defendant.9	

        [¶19]	 	 In	 this	 case	 of	 first	 impression	 we	 address	 section	 7485	 in	 the	

context	 of	 (1)	 a	 nonparty	 who	 would,	 at	 most,	 be	 deemed	 a	 privy	 to	 the	

defendant	 in	 the	 small	 claims	 case;	 (2)	 the	 existence	 of	 potential	 damages	

claimed	 by	 that	 party	 that	 would	 exceed	 the	 jurisdictional	 limit	 of	 the	 small	

claims	court;	and	(3)	distinctions	between	court	rules	governing	small	claims	

cases	 in	 the	 District	 Court	 and	 civil	 suits	 to	 which	 the	 Maine	 Rules	 of	 Civil	

Procedure	apply.	



   8		In	Thibeault,	the	initial	small	claims	action	brought	by	Thibeault	sought	the	return	of	certain	

items	of	personal	property	claimed	to	be	in	the	defendant’s	possession.		Thibeault,	2007	ME	154,	¶	4,	
938	A.2d	27.		The	subsequent	action,	filed	in	Superior	Court	by	Thibeault,	alleged	breach	of	contract	
and	unjust	enrichment	arising	out	of	her	claimed	improvements	to	real	estate.		Id.		We	concluded	that	
the	 two	 matters	 did	 not	 involve	 the	 same	 cause	 of	 action	 and	 14	 M.R.S.	 §	 7485	 prevented	 the	
application	of	the	doctrine	of	bar	and	merger.		Id.	¶¶	7-8.		By	contrast,	in	Caporino	both	the	small	
claims	 action,	 in	 which	 Caporino	 recovered	 a	 judgment	 of	 $163.95,	 and	 a	 subsequent	 action	 in	
District	Court	involved	identical	claims	for	injuries	sustained	by	Caporino	on	premises	owned	by	the	
defendant.	 	 Caporino,	 511	 A.2d	 at	 446-47.	 	 We	 thus	 concluded	 that	 section	 7485	 allowed	 the	
application	of	bar	and	merger	and	that	Caporino’s	second	suit	was	barred.		Id.	at	447-48.		
   	
   9		The	question	of	whether	Ring	was	McGaw’s	privy	in	the	District	Court	is	contested	by	the	parties;	

for	purposes	of	this	opinion,	we	assume—without	deciding—that	Ring	was	McGaw’s	privy.	
12	

	       [¶20]	 	 As	 noted	 above,	 small	 claims	 judgments	 result	 from	 special	

proceedings	 governed	 by	 unique	 rules	 and	 procedures	 and	 are	 subject	 to	 a	

strict	statutory	limitation	on	recoverable	damages.		Here,	Leighton	made	the	

choice	to	pursue	a	small	claim	solely	against	McGaw	in	the	District	Court.		He	

could	have	chosen	a	different	forum,	or	joined	Ring	as	a	defendant	in	the	small	

claims	 action	 if	 he	 believed,	 as	 he	 attempted	 to	 establish	 in	 the	 summary	

judgment	 record,	 that	 McGaw	 was	 acting	 as	 Ring’s	 agent	 or	 employee.	 	 See	

M.R.S.C.P.	3(e);	14	M.R.S.	§	7481	(stating	that	a	small	claims	proceeding	is	“an	

alternative,	not	an	exclusive,	proceeding”).	

	       [¶21]		Once	Leighton	chose	his	forum	and	his	defendant,	even	if	Ring	had	

sought	 to	 intervene	 in	 the	 small	 claims	 proceeding	 to	 protect	 his	 own	 claim	

against	 Leighton,	 neither	 the	 Small	 Claims	 Act	 nor	 the	 small	 claims	 rules	

provide	a	basis	for	doing	so.10		More	importantly,	if	Ring	were	able	to	intervene	


    10		The	small	claims	statutes	make	no	provision	for	an	interested	party	to	intervene.		See	14	M.R.S.	

§§	7481-7487	(2017).		As	for	the	Maine	Rules	of	Small	Claims	Procedure,	Rule	3(e)	provides:	
	
        Joinder	of	Parties.		Persons	may	join	as	plaintiffs	or	be	joined	as	defendants	in	one	
        small	 claims	 action	 if	 the	 claims	 asserted	 by	 or	 against	 each	 arise	 out	 of	 the	 same	
        transaction,	occurrence,	or	series	of	transactions	or	occurrences	and	if	any	question	
        of	law	or	fact	common	to	all	of	these	persons	will	arise	in	the	action.		
	
The	specific	use	of	the	active	voice	relating	to	joining	as	plaintiffs	and	the	passive	voice	relating	to	
being	joined	as	defendants	suggests	that	a	party	may	join	as	a	plaintiff	as	a	matter	of	right,	but	can	
only	be	joined	as	a	defendant	by	an	existing	party.	
   	
   Furthermore,	contrary	to	Leighton’s	suggestion	at	oral	argument,	Ring	could	not	have	appealed	
from	an	action	to	which	he	was	not	a	party.		See	M.R.S.C.P.	11(a)	(“an	aggrieved	party	may	appeal	
                                                                                                                13	

indirectly	by	filing	a	separate	small	claim	against	Leighton	that	could	be	joined	

with	 Leighton’s	 action	 against	 McGaw,	 see	 M.R.S.C.P.	 6(c)(1),	 as	 a	 practical	

matter	 his	 claim	 against	 Leighton	 would	 then	 have	 been	 adjudicated	 in	 an	

informal,	 nonjury	 hearing	 where	 the	 rules	 of	 evidence	 did	 not	 apply11	 and,	

significantly,	 his	 recoverable	 damages	 would	 have	 been	 limited	 by	 a	 $6,000	

statutory	 cap.	 	 14	M.R.S.	 §	 7482;	 M.R.S.C.P.	 6(b).	 	 Ring	 would	 have	 lost	 his	

opportunity	 to	 choose	 his	 forum	 because	 a	 small	 claims	 action	 cannot	 be	

removed	 to	 the	 Superior	 Court.	 	 Ela	 v.	 Pelletier,	 495	 A.2d	 1225,	 1227	

(Me.	1985);	see	14	M.R.S.	§	7481	(“The	District	Court	shall	have	jurisdiction	of	

small	 claims	 actions.”).	 	 Regardless	 of	 whether	 Ring	 sought	 to	 intervene	 in	

Leighton’s	action	against	McGaw	directly,	or	sought	to	intervene	indirectly	by	

having	his	own	small	claim	against	Leighton	joined	with	Leighton’s	claim,	either	

alternative	 produces	 manifest	 injustice:	 Ring	 would	 be	 precluded	 from	 ever	




from	a	judgment	of	the	District	Court	in	a	small	claims	action”	(emphasis	added));	M.R.	Civ.	P.	80L(e)	
([a]	 party	 entitled	 to	 appeal	 to	 the	 Law	 Court	 from	 a	 decision	 of	 the	 Superior	 Court	 may	 do	 so”	
(emphasis	added)).	
    	
    11 We	note	that	the	motion	practice	that	routinely	occurs	during	litigation	in	the	trial	courts	is	not	

consistent	with	the	Small	Claims	Act’s	objective	of	providing	simplicity	and	expediency,	see	14	M.R.S.	
§	 7481,	 or	 with	 the	 rules’	stated	 objective	 that	 they	 be	 “construed	 to	 secure	 the	 just,	 speedy,	 and	
inexpensive	determination	of	every	action	in	a	simple	and	informal	way.”		M.R.S.C.P.	1,	15.	
14	

seeking	 to	 recover	 whatever	 damages	 he	 may	 have	 suffered	 in	 excess	 of	 the	

statutory	cap.12		14	M.R.S.	§	7482;	M.R.	Civ.	P.	80L(d)(2).	

        [¶22]	 	 Under	 these	 circumstances,	 Ring’s	 action	 against	 Leighton	 for	

damages	exceeding	the	small	claims	jurisdictional	limit,	for	which	he	could	not	

effectively	 intervene	 as	 a	 claimant	 against	 Leighton	 in	 small	 claims	 court,	 is	

within	the	scope	of	the	phrase	“any	other	cause	of	action”	as	used	in	14	M.R.S.	

§	7485.		His	action	is	not	barred	by	the	doctrine	of	res	judicata	or	the	language	

of	Section	7485.		To	the	extent	that	Thibeault	and	Caporino	suggest	otherwise,	

we	clarify	the	holdings	of	those	cases	and	now	hold	that	14	M.R.S.	§	7485	does	

not	operate	to	bar	an	action	against	a	small	claims	plaintiff	by	a	nonparty	who	

was	at	most	in	privity	with	a	small	claims	court	defendant.	

	       [¶23]	 	 Because	 the	 question	 of	 whether	 Leighton	 was	 at	 fault	 in	 the	

accident	and	thereby	breached	a	duty	remains	a	genuine	issue	of	material	fact	

in	dispute,	Leighton	was	not	entitled	to	a	judgment	as	a	matter	of	law	on	Ring’s	

complaint	alleging	negligence.		M.R.	Civ.	P.	56(c);	see	Estate	of	Frye,	2018	ME	44,	

¶	8,	182	A.3d	158.	




   12	 	 Although	 the	 specific	 amount	 of	 Ring’s	 claimed	 damages	 does	 not	 appear	 in	 the	 summary	

judgment	 record,	 in	 his	 opposition	 to	 the	 motion	 for	 summary	 judgment	 Ring	 asserted	 that	 “the	
$6,000	jurisdictional	limit	.	.	.	is	far	below	what	Mr.	Ring	hopes	to	obtain	in	a	judgment.”	
   	
                                                                                                    15	

	       [¶24]		We	recognize	that	in	this	case	the	small	claims	process	results	in	

Leighton	being	required	to	relitigate	liability	issues	previously	addressed	in	his	

earlier	small	claims	case	against	McGaw—a	result	that,	in	other	contexts,	would	

ordinarily	be	precluded	by	res	judicata	principles	if	Ring	were	found	to	be	in	

privity	 with	 McGaw.	 	 See	 Pushard,	 2017	ME	 230,	 ¶¶	 19-20,	 175	 A.3d	 103.		

However,	 that	 said,	 Leighton	 made	 the	 choice	 to	 pursue	 a	 small	 claim	 solely	

against	McGaw	in	small	claims	court.		Having	sought	the	benefits	of	the	small	

claims	process,	Leighton	is	subject	to	the	limitations	of	14	M.R.S.	§	7485.13	

	       The	entry	is:	

                  Judgment	 vacated;	 remanded	 to	 the	
                  Superior	 Court	 for	 further	 proceedings	
                  consistent	with	this	opinion.	
                  	
                            ___________________________
                  	
                                         	
SAUFLEY,	C.J.,	with	whom	ALEXANDER,	J.,	joins	concurring.	
	
	    [¶25]	 	 We	 reluctantly	 concur,	 but	 we	 write	 separately	 to	 address	 the	

confusion	and	potential	inequities	that	today’s	opinion	exposes	regarding	small	

claims	 actions.	 	 The	 Court’s	 effort	 to	 parse	 through	 the	 thicket	 of	 the	


    13		We	expressly	limit	our	holding	to	the	facts	of	this	case,	where	res	judicata	has	been	asserted	

against	a	nonparty	to	the	small	claims	action	who	was	at	most	a	privy	of	the	defendant	in	that	matter.		
We	do	not	opine	upon	the	effect,	if	any,	of	section	7485	when	the	doctrine	of	res	judicata	has	been	
asserted	as	a	bar	to	a	subsequent	action	by	a	person	who	was	a	defendant	in	an	earlier	small	claims	
action.	
16	

intersecting	statutory	provisions	of	title	14,	chapter	738	of	the	Maine	Revised	

Statutes	is	laudable.		It	has,	however,	disclosed	a	latent	unfairness	to	Leighton	

created	by	the	design	of	the	small	claims	proceedings.	

      [¶26] The	facts	are	simple	enough.		Leighton	suffered	property	damage	

when	his	car	was	hit	by	a	car	that	was	driven	by	McGaw	and	owned	by	Ring.		

Leighton	 brought	 suit	 against	 McGaw	 in	 small	 claims	 court.	 	 The	 court	

adjudicated	 the	 issues	 presented—who	 was	 negligent	 and	 what	 were	 the	

damages—and	Leighton	was	awarded	a	judgment	of	just	less	than	$4,000.		Ring	

was	 present,	 aware	 of,	 and	 active	 in	 the	 case.	 	 The	 damages	 were	 paid,	 and	

Leighton	went	on	with	life.	

      [¶27]		Unfortunately,	given	results	of	the	current	statutory	small	claims	

process,	 Leighton	 now	 finds	 himself	 in	 Superior	 Court,	 this	 time	 facing	 Ring,	

again	to	resolve	the	same	dispute	adjudicated	in	the	small	claims	case—who	

was	negligent	and	what	were	the	damages.		The	small	claims	decision	will	not	

be	admissible	in	the	case,	and	there	is	no	cap	on	the	damages	that	Leighton	may	

now	be	required	to	pay	Ring	if	a	different	fact-finder	concludes—contrary	to	

the	 small	 claims	 judge’s	 finding—that	 it	 was	 Leighton	 who	 was	 at	 fault,	 not	

McGaw.	
                                                                                                                   17	

         [¶28]	 	 The	 small	 claims	 statutes,	 in	 effect	 for	 several	 decades,14	 have	

rarely	 been	 challenged	 in	 an	 appellate	 context,	 and	 as	 a	 result,	 the	 odd	

circumstance	that	Leighton	finds	himself	in	has	not	been	previously	addressed	

by	 the	 Court.	 	 We	 are	 forced	 by	 the	 language	 of	 the	 statute	 to	 agree	 that	 the	

Court	 has	 done	 the	 best	 that	 it	 can.	 	 The	 Court’s	 holding,	 however,	 is	 cold	

comfort	to	Leighton	who	believed	that	he	had	resolved	the	matter	in	the	small	

claims	proceeding.		Moreover,	the	Court’s	analysis	has	exposed	additional	traps	

for	the	unwary.15	

         [¶29]		Therefore,	while	we	cannot	conclude	that	claim	preclusion	applies	

to	 small	 claims	 actions	 to	 bar	 a	 subsequent	 suit	 brought	 in	 the	 District	 or	

Superior	 Court	 by	 a	 person	 who	 was	 not	 an	 actual	 party	 to	 the	 small	 claims	

action,	we	can	say	that	the	unfairness	of	this	situation—the	cost	of	the	second	

suit	brought	by	Ring	and	the	second	adjudication	of	exactly	the	same	action—




   14		See		P.L.	1981,	ch.	667	(effective	Nov.	1,	1982).	

   	
   15		The	small	claims	statutes	appear	to	be	additionally	flawed	in	that	they	seem	to	restrict	the	small	

claims	defendant’s	right	to	a	jury	trial;	a	preliminary	review	of	the	statutory	restrictions	indicates	
that	a	small	claims	defendant’s	jury	trial	right	on	appeal	from	that	small	claims	judgment	would	be	
limited	by	the	statutory	cap	of	$6,000	for	damages,	see	14	M.R.S.	§	7482	(2017),	a	restriction	that	
does	 not	 apply	 to	 Ring	 in	 this	 suit.	 	 Thus,	 although	 it	 is	 likely	 unintended	 by	 the	 Legislature,	 the	
current	 statutory	 provision	 may	 encourage	 a	 race	 to	 the	 small	 claims	 courtroom	 that	 could,	
potentially	in	violation	of	the	constitution,	eliminate	a	party’s	right	to	a	previously	available	jury	trial	
seeking	 reasonable	 damages.	 	 The	 potential	 confusion	 and	 loss	 of	 rights	 should	 encourage	 the	
Legislature	to	clarify	the	small	claims	statutes.	
18	

should	 encourage	 the	 Legislature	 to	 review	 and	 amend	 the	 small	 claims	

statutes	to	avoid	further,	duplicative	adjudication	of	the	same	issue.	

         [¶30]	 	 Small	 claims	 proceedings	 were	 created	 “for	 the	 purpose	 of	

providing	a	simple,	speedy	and	informal	court	procedure	for	the	resolution	of	

small	claims.”		Court’s	Opinion	¶	11	(quoting	14	M.R.S.	§	7481).		By	allowing	

Leighton	to	be	subjected	to	a	complete	and	unrestricted	re-adjudication	of	the	

determination	 of	 negligence	 and	 damages,	 the	 statutes’	 procedures	 directly	

conflict	with	the	Legislature’s	goal	regarding	small	claims	actions.		We	urge	a	

thorough	review	of	the	small	claims	statutes.	

	        	        	         	   	   	

Zachary	 J.	 Smith,	 Esq.	 (orally),	 Lawsmith	 Legal	 Services,	 LLC,	 Bangor,	 for	
appellant	Eric	Ring	
	
Thomas	 G.	 Mundhenk,	 Esq.	 (orally),	 Mundhenk	 &	 Bell,	 LLC,	 Portland,	 for	
appellee	Daniel	Leighton	
	
	
Penobscot	County	Superior	Court	docket	number	CV-2017-06	
FOR	CLERK	REFERENCE	ONLY